J-A04026-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                  v.                           :
                                               :
    ANDRE MOORE                                :
                                               :
                       Appellant               :       No. 755 EDA 2020

       Appeal from the Judgment of Sentence Entered November 26, 2019
                In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0005396-2018


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                               FILED: APRIL 23, 2021

        Appellant, Andre Moore, appeals from the judgment of sentence entered

in the Delaware County Court of Common Pleas, following his jury trial

convictions for aggravated indecent assault of a person less than thirteen,

indecent assault of a person less than thirteen, corruption of minors, and

aggravated indecent assault of a child.1 We affirm.

        The relevant facts and procedural history of this appeal are as follows:

           …[V]ictim…was eleven and in sixth grade, living with her
           aunt, E.P.,2 in Chester, Delaware County. Appellant was
           E.P.’s boyfriend at the time of the assault.

              2
               This [c]ourt will use the initials of…[V]ictim’s aunt in
              order to protect…[V]ictim’s anonymity.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
  18 Pa.C.S.A. §§ 3125(a)(7), 3126(a)(7), 6301(a)(1)(i), and 3125(b),
respectively.
J-A04026-21



       During the time that…[V]ictim was residing with E.P.,
       Appellant would come over and stay at the residence. One
       day, …[V]ictim came home from school and was watching
       television in her room; no one else was home. A couple of
       hours later, Appellant entered the home and asked…[V]ictim
       if she would like to watch a movie in E.P.’s room. …[V]ictim
       turned off her tv and went with Appellant into E.P.’s room
       to watch a movie; it was not uncommon for the household
       to watch movies in E.P.’s bedroom. …[V]ictim laid down on
       the bed, resting her head on the pillows. Appellant laid
       down in the same direction, on the left-hand side
       of…[V]ictim. While they were watching the movie, Appellant
       began rubbing…[V]ictim’s vagina, underneath her clothing,
       with his fingers. It lasted for a couple of minutes and it
       hurt; Appellant asked her if she ever touched herself “down
       there” or if she wanted him to touch her. Because she was
       scared to move or answer, …[V]ictim laid there, facing the
       tv and remained silent. …[V]ictim was confused as to why
       it was happening, but she wanted it to stop, so she asked if
       she could go to the bathroom down the hall. Appellant
       stopped the touching at that point, and…[V]ictim walked
       down the hall to the bathroom.

       …[V]ictim went into the bathroom, shut the door, but did
       not lock it because the lock does not work. As she was
       finishing going to the bathroom and pulling up her pants,
       Appellant walked in and pulled down his own pants and
       told…[V]ictim to “turn around.” …[V]ictim turned around
       and she could feel Appellant rubbing his penis between her
       legs. She did not physically see his penis, but she felt it on
       her bare skin as her pants were still down at this point. As
       he was rubbing his penis between her legs, Appellant had
       his hands grabbing onto her waist. Appellant’s penis was
       not inside of…[V]ictim’s vagina. When Appellant stopped
       the rubbing, he told…[V]ictim to clean off and he left the
       bathroom. …[V]ictim used a washcloth to wipe off and went
       back into her own bedroom. Appellant walked by the door
       of her room and told her not to tell her aunt what had
       occurred. When he walked away, …[V]ictim began crying.
       At this point, it was nighttime, and she fell asleep without
       seeing her aunt that evening.

       The following morning, …[V]ictim saw her aunt but did not

                                   -2-
J-A04026-21


       tell her what happened with Appellant the night before
       because she was too scared that her aunt would be mad at
       her and would not believe her.

       Although she did not tell her aunt, …[V]ictim told her friend,
       M.C. (also eleven at the time) as they were walking to school
       that day. M.C. and…[V]ictim are close friends, and both
       were in the same class at Toby Farms Elementary. M.C.
       and…[V]ictim walked to school together, as they usually do.
       M.C. noticed that…[V]ictim was acting differently, being
       much more quiet than usual. When they had reached the
       school, but were still outside, …[V]ictim handed M.C., her
       notebook.     M.C. opened the notebook, recognized the
       handwriting inside to be…[V]ictim’s and read a sentence
       that said a guy stuck his finger inside of [Victim] and had
       sex with her. After she read it, M.C. told…[V]ictim to rip out
       the page and throw it away because she did not want other
       people to see it. M.C. felt like it would make the other kids
       at school talk about her. M.C. saw…[V]ictim rip the page
       out of the notebook and throw it away.

       During the school day, …[V]ictim also told another friend,
       J.M. (also a minor), who then accompanied her to the
       principal’s office, where she told the Vice Principal, Dr.
       Lorrain Baptiste.

       Dr. Baptiste had been the Vice Principal at Toby Farms
       Elementary School for a total of two years; she was familiar
       with…[V]ictim as a 6th grader in her school at the time. On
       May 30, 2018, in the morning hours, …[V]ictim had come
       into the office with her friend; she was very quiet, and her
       friend kept saying to her “tell her.” …[V]ictim told Dr.
       Baptiste, that she “was raped” at which point, Dr. Baptiste
       excused the friend from the office. Knowing that children
       that young can sometimes misinterpret the meaning of such
       a heavy word, she asked…[V]ictim to explain more of what
       happened. …[V]ictim told Dr. Baptiste that she was sitting
       at home at her aunt’s house, where she and her aunt’s
       boyfriend were watching television; the boyfriend began
       touching her inappropriately, so she got up from the sofa
       and went to the bathroom and he followed her inside the
       bathroom and touched her again. Dr. Baptiste asked if the
       touching was of her private parts, and…[V]ictim answered
       “yes.” Dr. Baptiste asked what happened in the bathroom

                                   -3-
J-A04026-21


       and…[V]ictim told her that she had gone to the bathroom,
       and that she was sitting on the toilet when he came in and
       started touching her again. …[V]ictim stated that her aunt
       was at work at the time because she works nights. Dr.
       Baptiste did not want to get too far into the conversation
       before alerting the social worker, so she asked…[V]ictim if
       she was hurt or bruised and…[V]ictim stated that she was
       not. At that point, Dr. Baptiste told the Principal, who placed
       a call to the District’s social worker. Dr. Baptiste used the
       word “rape” in the report but also used the word “fondling”
       because the actions that…[V]ictim described to her seemed
       to fit that description over the word rape. …[V]ictim seemed
       shy and ashamed at first but did not appear apprehensive
       or scared once she started talking. Dr. Baptiste did not take
       notes of their meeting because she knows that is the job of
       the social worker.

       As a result of…[V]ictim’s disclosure, Ms. Tammy Cox-
       Cottman, school social worker for Chester Upland School
       District, which includes Toby Farms Intermediate School,
       was called to come speak with…[V]ictim. It is District policy
       that a social worker become involved in any child abuse
       situations in order to make the report to Child Line. Ms.
       Cox-Cottman arrived at the school shortly after she was
       requested; she knows that it was May 30, 2018. When she
       spoke with…[V]ictim, …[V]ictim told her that her aunt’s
       boyfriend, [Appellant], touched her breasts and vagina area
       during a movie, that he asked her to watch, while they were
       both inside her aunt’s home; her aunt was at work.
       …[V]ictim told Ms. Cox-Cottman that she asked to go to the
       bathroom, but he had come into the bathroom while she
       was in there and asked her to bend over and [h]e began
       rubbing his penis against her backside. Ms. Cox-Cottman
       made notes of the interaction. …[V]ictim told Ms. Cox-
       Cottman that Appellant told her not to tell anyone. Ms. Cox-
       Cottman believed that…[V]ictim told her the touching
       occurred while her clothing was on.          Based upon the
       information provided, Ms. Cox-Cottman made a formal
       report of child abuse to the Child Line Hotline.

       As it was the end of the school day, …[V]ictim’s aunt, was
       already on her way to pick her up. Ms. Cox-Cottman
       had…E.P. come into the room with her and…[V]ictim.
       Although…[V]ictim was not crying when talking to Ms. Cox-

                                    -4-
J-A04026-21


       Cottman, as soon as she saw her aunt, she broke down and
       started crying.

       E.P., was told by…[V]ictim that something had happened to
       her the night before. …[V]ictim told E.P., that she didn’t
       want to tell her because [Victim] thought that she would be
       blamed since Appellant was [E.P’s] boyfriend. E.P. recalled
       that the night before, she had come home from work, she
       saw the lights and tv on in…[V]ictim’s room, but she
       thought…[V]ictim was asleep, so she just turned them off.
       Appellant had called E.P. earlier in the day and said that he
       would be going over and that he could be there when she
       got home from work. According to E.P., it was normal for
       people to watch tv in her room.

       As a result of the call to Child Line, on June 11, 2018,
       …[V]ictim met with Ms. [Susanne Hawkins Whiting], who
       works at the Delaware County Children’s Advocacy Center,
       an organization whose focus is to bring together different
       child serving agencies for the coordination of investigation
       of child abuse.     In her position as a Child Forensic
       Interviewer, she would conduct [interviews] with children
       who were victims or witnesses to a crime or abused, either
       physically or sexually, in order [to] elicit information about
       their experiences. …[V]ictim told Ms. Whiting that Appellant
       touched her vaginal area with his fingers and also that he
       rubbed his penis on her behind area.

       Officer Jennifer Jones, of the Chester City Police Department
       also became involved in the case as a result of her title as a
       Juvenile Investigator. Officer Jones specifically handles
       investigations on cases that involve children under the age
       of eighteen as a victim. Officer Jones received a report from
       Child and Youth Services that…[V]ictim had made a report
       of sexual abuse with Appellant as the abuser. As a result of
       the report, Officer Jones made contact with…[V]ictim’s aunt,
       E.P., who informed Officer Jones as to what…[V]ictim told
       her had occurred. Officer Jones set up the interview
       between…[V]ictim and the Child Advocacy Center. Officer
       Jones was present at the interview but was not there to ask
       questions, more so to sit and listen; if she had any questions
       that she wanted asked, she would relay them to the
       interviewer. …


                                   -5-
J-A04026-21


(Trial Court Opinion, filed June 15, 2020, at 1-7) (internal citations and some

footnotes omitted).

       The Commonwealth filed a criminal complaint and issued an arrest

warrant for Appellant on June 20, 2018, and the court subsequently scheduled

a preliminary hearing. The Commonwealth made two requests for the court

to reschedule the preliminary hearing, from July 10, 2018 to July 31, 2018,

and from July 31, 2018 to August 7, 2018, due to “Witness Unavaila[bility].”

(Application for Continuance at 1, unpaginated). The magisterial district judge

also continued the case from August 7, 2018 to August 28, 2018, due to

“recusal.”     (Id.)    The preliminary hearing was further continued until

September 4, 2018, and again until September 11, 2018, because the

“Defendant [was] Not Ready.”2           (Criminal Docket at 1).   The court finally

conducted the preliminary hearing on September 11, 2018, and Appellant

waived formal arraignment on October 10, 2018.

       On November 30, 2018, Appellant filed a motion in limine to exclude

evidence of his prior crimen falsi convictions.      The Commonwealth filed on

December 4, 2018, a motion to admit as impeachment evidence Appellant’s

most recent crimen falsi conviction for receiving stolen property. On the same

day, the Commonwealth also filed a petition seeking to admit Victim’s out-of-

____________________________________________


2
  The record suggests that the Commonwealth requested the continuance
from August 28, 2018 to September 4, 2018, while the September 4, 2018 to
September 11, 2018 request appears to have been made by Appellant.



                                           -6-
J-A04026-21


court statements to Susanne Hawkins Whiting3 and Dr. Lorrain Baptiste under

the “Tender Years” exception to the rule against hearsay. The court scheduled

a hearing on the motion and petition for December 20, 2018. On December

18, 2018, the Commonwealth filed an amended “Tender Years” petition,

requesting that Victim’s statements to E.P. be admitted as well. The court

conducted an initial hearing on the motion/petition as scheduled on December

20, 2018, during which Dr. Baptiste and E.P. testified and the court admitted

Victim’s interview with Ms. Whiting as evidence. During Dr. Baptiste’s and

E.P.’s testimony, the witnesses mentioned that the school district’s social

worker, Ms. Cottman, also spoke with Victim about the alleged abuse. At the

conclusion of testimony, the court decided to continue the hearing until

January 25, 2019, to allow for the Commonwealth to present testimony from

Ms. Cottman.       The court explained that it felt Ms. Cottman was a “key

individual in this whole scenario…because she’s in between Dr. Baptiste and

[E.P.],” and without her testimony, “[t]here’s a gap.”            (N.T. Hearing,

12/20/18, at 42-43).

       On    January     25,   2019,     the   Commonwealth   requested   another

continuance, due to having “just identified” a new witness. (Delaware County

Court of Common Pleas Filings Information at 2). The court rescheduled the

hearing for February 15, 2019. On February 14, 2019, the Commonwealth

____________________________________________


3
  The Commonwealth incorrectly referred to Ms. Whiting as Susanne Blessing
in this petition.

                                           -7-
J-A04026-21


filed an amended “Tender Years” petition, requesting Victim’s statements to

Ms. Cottman and M.C. be admitted under the “Tender Years” hearsay

exception as well.   The court conducted the second portion of the “Tender

Years” hearing on February 15, 2019. At the conclusion of the hearing, the

court ordered both sides to submit findings of fact and conclusions of law. The

court initially rescheduled final argument on the motions for March 28, 2019,

but later rescheduled it for April 18, 2019. Following the hearing on April 18,

2019, the court ordered the parties to brief the issues, and scheduled a status

conference for May 30, 2019.

      On April 30, 2019, the Commonwealth filed an amended motion to

introduce Appellant’s crimen falsi conviction as impeachment evidence. On

May 8, 2019, the Commonwealth also filed a brief in support of its requests

to admit Victim’s out-of-court statements to M.C., Dr. Baptiste, Ms. Cottman,

E.P. and Ms. Whiting under the “Tender Years” exception to the rule against

hearsay. The court issued an order on May 29, 2019, deeming the hearsay

statements of Dr. Baptiste, Ms. Cottman, and Ms. Whiting “admissible as

substantive evidence,” but determining the hearsay statements of E.P. and

M.C. were “not…admissible as substantive evidence.” (Order, 5/29/19, at 1).

On   the   same   day,   the   court   also   entered   an   order   denying   the

Commonwealth’s motion to admit Appellant’s prior conviction as impeachment

evidence. The court then scheduled a jury trial for September 10, 2019.

      On July 19, 2019, Appellant filed a motion to dismiss pursuant to


                                       -8-
J-A04026-21


Pa.R.Crim.P. 600. The court conducted a Rule 600 hearing on September 6,

2019, and denied the motion the same day. Appellant proceeded to a jury

trial on September 10, 2019, at which Victim, M.C., Ms. Cottman, Ms. Whiting,

and E.P. testified and the court played recordings of Ms. Whiting’s interview

with Victim and Dr. Baptiste’s “Tender Years” hearing testimony.4              On

September 12, 2019, the jury convicted Appellant of the above-mentioned

offenses.     The court sentenced Appellant on November 26, 2019, to an

aggregate term of 11 years and 3 months to 22½ years’ imprisonment, plus

3 years’ probation.         Appellant filed a timely post-sentence motion on

November 27, 2019, challenging the weight and sufficiency of the evidence.

The court denied the motion on February 3, 2020. On February 21, 2020,

Appellant filed a timely notice of appeal.       The court ordered Appellant on

February 25, 2020, to file a concise statement of errors complained of on

appeal per Pa.R.A.P. 1925(b); Appellant complied on March 21, 2020.

        Appellant raises three issues for our review:

           Whether the evidence is insufficient to sustain the conviction
           for aggravated indecent assault where the trial testimony
           and other evidence fails to prove, beyond a reasonable
           doubt, that Appellant’s purported conduct with regard to the
           alleged victim amounted to any type of penetration,
           however slight, of the alleged victim’s genital area?

           Whether the trial court erred in allowing the Commonwealth
           to admit the hearsay testimony of certain individuals—
           Su[s]anne Hawkins Whiting, M.C. (a minor), Tammy Cox-
           Cottman, [E.P.], and Lorrain Baptiste—under the tender
____________________________________________


4
    Dr. Baptiste was unavailable to testify at trial due to having moved to Dubai.

                                           -9-
J-A04026-21


         years hearsay exception, where the statements of the
         alleged victim that they each testified about were not
         sufficiently reliable on the basis of consistency or
         spontaneity?

         Whether the trial court erred in denying Appellant’s motion
         to dismiss pursuant to Pa.R.Crim.P. 600 where the delays in
         this matter resulted from the Commonwealth’s failure to
         exercise due diligence, causing trial to commence three
         months after the run date?

(Appellant’s Brief at 9).

      In his first issue, Appellant argues the evidence was insufficient to

establish that he committed aggravated indecent assault.             Specifically,

Appellant contends the evidence presented at trial was insufficient to support

a finding that he penetrated Victim’s genitals or anus.        Rather, Appellant

maintains Victim’s testimony established only that he placed his fingers on top

of Victim’s vagina, not inside of it. Appellant avers the only evidence indicating

penetration occurred, M.C’s testimony concerning Victim’s handwritten

message in a notebook, constitutes hearsay within hearsay.           In contrast,

Appellant highlights the testimony of the other “Tender Years” witnesses,

which Appellant feels indicated “that all of the touching of [Victim’s] genital

area was over the top of clothing that she was wearing.” (Appellant’s Brief at

22). As Appellant contends the Commonwealth failed to prove the element of

penetration, Appellant concludes this Court must vacate his convictions for

aggravated indecent assault. We disagree.

      When examining a challenge to the sufficiency of evidence:

         The standard we apply in reviewing the sufficiency of the

                                     - 10 -
J-A04026-21


           evidence is whether viewing all the evidence admitted at
           trial in the light most favorable to the verdict winner, there
           is sufficient evidence to enable the fact-finder to find every
           element of the crime beyond a reasonable doubt. In
           applying [the above] test, we may not weigh the evidence
           and substitute our judgment for the fact-finder. In addition,
           we note that the facts and circumstances established by the
           Commonwealth need not preclude every possibility of
           innocence. Any doubts regarding a defendant’s guilt may
           be resolved by the fact-finder unless the evidence is so weak
           and inconclusive that as a matter of law no probability of
           fact may be drawn from the combined circumstances. The
           Commonwealth may sustain its burden of proving every
           element of the crime beyond a reasonable doubt by means
           of wholly circumstantial evidence. Moreover, in applying the
           above test, the entire record must be evaluated and all
           evidence actually received must be considered. Finally, the
           [trier] of fact while passing upon the credibility of witnesses
           and the weight of the evidence produced, is free to believe
           all, part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011) (quoting Commonwealth v.

Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)).

      The Crime Code defines aggravated indecent assault in relevant part as

follows:

           § 3125. Aggravated indecent assault

           (a) Offenses defined.—Except as provided in section
           3121 (relating to rape), 3122.1 (relating to statutory sexual
           assault), 3123 (relating to involuntary deviate sexual
           intercourse) and 3124.1 (relating to sexual assault), a
           person who engages in penetration, however slight, of the
           genitals or anus of a complainant with a part of the person’s
           body for any purpose other than good faith medical,
           hygienic or law enforcement procedures commits
           aggravated indecent assault if:

              (1) the person does so without the complainant’s

                                       - 11 -
J-A04026-21


            consent;

            (2) the person does so by forcible compulsion;

            (3) the person does so by threat of forcible
            compulsion that would prevent resistance by a person
            of reasonable resolution;

            (4) the complainant is unconscious or the person
            knows that the complainant is unaware that the
            penetration is occurring;

            (5) the person has substantially impaired the
            complainant’s power to appraise or control his or her
            conduct by administering or employing, without the
            knowledge of the complainant, drugs, intoxicants or
            other means for the purpose of preventing resistance;

            (6) the complainant suffers from a mental disability
            which renders him or her incapable of consent;

            (7) the complainant is less than 13 years of age…

                                  *     *      *

         (b) Aggravated indecent assault of a child.—A person
         commits aggravated indecent assault of a child when the
         person violates subsection (a)(1), (2), (3), (4), (5) or (6)
         and the complainant is less than 13 years of age.

18 Pa.C.S.A. §§ 3125(a)(1)-(7), and (b). Significantly, this Court has clarified

that “the term ‘penetration, however slight’ is not limited to penetration of the

vagina; entrance in the labia is sufficient.” Commonwealth v. Hunzer, 868

A.2d 498, 505-506 (Pa.Super. 2005), appeal denied, 584 Pa. 673, 880 A.2d

1237 (2005) (quoting Commonwealth v. Hawkins, 614 A.2d 1198, 1200

n.1 (Pa.Super. 1992)).

      Instantly, Victim testified that Appellant rubbed her vagina with his


                                      - 12 -
J-A04026-21


fingers under her clothing and “it [hurt].” (N.T. Trial, 9/10/19, at 127). Victim

further stated that Appellant rubbed his penis between her legs. (Id. at 130).

While Victim admitted on cross-examination that Appellant did not put his

penis or finger inside of her vagina, such acts were not necessary for the jury

to find that penetration had occurred. Here, Victim’s testimony that Appellant

touched her vagina under her clothing to the point that “it [hurt]” was

sufficient for the jury to determine that Appellant digitally penetrated Victim’s

genitals and was guilty of aggravated indecent assault. See Hunzer, supra;

Commonwealth v. Cody, 584 A.2d 992, 993 (Pa.Super. 1991), appeal

denied, 527 Pa. 622, 592 A.2d 42 (1991) (stating: “In a prosecution for sex

offenses, a verdict may rest on the uncorroborated testimony of the victim”).

      The Commonwealth also presented the following evidence in support of

Victim’s testimony: (1) the recording of Ms. Whiting’s interview with Victim,

in which Victim states that Appellant rubbed “inside [her] private part” under

her underwear with his finger and “he kept like rubbing it hard so it started

hurting” (Interview, 6/11/18, at 17); (2) Officer Jones’ testimony that she

wrote in her incident report that Appellant touched Victim’s “chest area and

private parts” and “rubb[ed] her vagina with his fingers” (N.T. Trial, 9/11/19,

at 29); (3) M.C.’s testimony that Victim handed her a composition notebook

containing a handwritten message stating that a man stuck his finger in

Victim’s vagina and had sex with her (Id. at 52); (4) Ms. Cottman’s testimony

that Victim told her Appellant “touched [Victim’s] breasts and her private area,


                                     - 13 -
J-A04026-21


her vagina area and also that he had asked her to…bend over and he [rubbed]

his penis against her backside, her rear” (Id. at 89-90); (5) Ms. Cottman’s

testimony that Victim told her Appellant “entered the bathroom and fondled

[Victim] and rubbed against her” (Id. at 95); and (5) Dr. Baptiste’s “Tender

Years” hearing testimony in which Dr. Baptiste explained that Victim came to

her office and told her that Appellant inappropriately touched Victim (N.T.

Hearing, 12/20/18, at 12). While Ms. Cottman stated that she remembered

Victim telling her that Appellant touched Victim over her clothing, the jury was

free to believe all, part, or none of the evidence each witness presented. See

Hansley, supra.       Thus, viewed in the light most favorable to the

Commonwealth as verdict-winner, the evidence was sufficient to enable the

jury to find beyond a reasonable doubt that Appellant committed aggravated

indecent assault. See 18 Pa.C.S.A. §§ 3125(a)(7) and (b); Hansley, supra.

      In his second issue, Appellant argues the trial court erred in admitting

the testimony of M.C., Ms. Cottman, Dr. Baptiste, Ms. Whiting, and E.P. under

the “Tender Years” exception to the rule against hearsay. Appellant avers that

Victim’s statements to these witnesses were “not spontaneous in any way, nor

were they consistent.”    (Appellant’s Brief at 25).    As to M.C., Appellant

contends all of M.C.’s testimony stemmed from the handwritten statement in

the composition notebook Victim gave to M.C.       Appellant maintains such a

written statement cannot be considered spontaneous where it was given to

M.C. the morning following the alleged offense and was “clearly given to her


                                     - 14 -
J-A04026-21


after deliberate planning.” (Id.). Appellant also claims M.C.’s testimony was

inconsistent with other witnesses’ testimony as to when the alleged offense

occurred, as M.C. testified that Victim told her “something happened to

[Victim] over the weekend” prior to giving M.C. the composition notebook.

(Id. at 26).

      Appellant further asserts that Victim’s statements to Ms. Cottman and

Dr. Baptiste were not spontaneous as their conversations with Victim took

place after Victim gave M.C. the handwritten notebook.               Additionally,

Appellant points out that Victim was accompanied to Dr. Baptiste’s office by a

friend who encouraged her to talk.       Appellant further highlights that Dr.

Baptiste and Ms. Cottman testified that the alleged offense occurred on a sofa,

while Victim testified that the incident occurred on her aunt’s bed.

      Appellant also attacks E.P.’s testimony as inconsistent with that of the

other witnesses.    Appellant specifically highlights that (1) E.P.’s testimony

focused solely on what happened in the bathroom and did not mention

anything occurring in the bedroom; (2) E.P. testified that Victim was

completely undressed in the bathroom when the abuse occurred; and (3) E.P.

admitted on cross-examination that Victim never mentioned watching a movie

with Appellant when the abuse occurred. Appellant additionally argues that

Victim’s statements to E.P. were not spontaneous. Appellant emphasizes that

E.P.’s testimony indicates that Victim failed to tell E.P. about the alleged abuse

when E.P. returned from work that evening or when E.P. drove Victim to school


                                      - 15 -
J-A04026-21


the following morning; Victim only told E.P. of the abuse after Ms. Cottman

instructed her to do so.

      Finally, Appellant claims that the hearsay testimony of Ms. Whiting,

derived from an interview with Victim which was conducted nearly two weeks

after the alleged incident occurred, was not spontaneous. Due to the trial

court’s errors in admitting the testimony of these witnesses under the “Tender

Years” exception, Appellant concludes this Court should vacate the judgment

of sentence. We disagree.

      “The admissibility of evidence is at the discretion of the trial court and

only a showing of an abuse of that discretion, and resulting prejudice,

constitutes reversible error.” Commonwealth v. Ballard, 622 Pa. 177, 197-

98, 80 A.3d 380, 392 (2013), cert. denied, 573 U.S. 940, 134 S.Ct. 2842, 189

L.Ed.2d 824 (2014).

         The term “discretion” imports the exercise of judgment,
         wisdom and skill so as to reach a dispassionate conclusion,
         within the framework of the law, and is not exercised for the
         purpose of giving effect to the will of the judge. Discretion
         must be exercised on the foundation of reason, as opposed
         to prejudice, personal motivations, caprice or arbitrary
         actions. Discretion is abused when the course pursued
         represents not merely an error of judgment, but where the
         judgment is manifestly unreasonable or where the law is not
         applied or where the record shows that the action is a result
         of partiality, prejudice, bias or ill will.

Commonwealth v. Goldman, 70 A.3d 874, 878-79 (Pa.Super. 2013), appeal

denied, 624 Pa. 672, 85 A.3d 482 (2014). “To constitute reversible error, an

evidentiary ruling must not only be erroneous, but also harmful or prejudicial


                                    - 16 -
J-A04026-21


to the complaining party.”     Commonwealth v. Lopez, 57 A.3d 74, 81

(Pa.Super. 2012), appeal denied, 619 Pa. 678, 62 A.3d 379 (2013).

      “Hearsay” is an out-of-court statement offered in evidence to prove the

truth of the matter asserted. Pa.R.E. 801(c). Generally, hearsay testimony

is inadmissible at trial. See Pa.R.E. 802. “The tender years exception allows

for the admission of a child’s out-of-court statement due to the fragile nature

of young victims of sexual abuse.” Commonwealth v. Kriner, 915 A.2d 653,

657 (Pa.Super. 2007) (quoting Commonwealth v. Fink, 791 A.2d 1235,

1248 (Pa.Super. 2002)) (internal quotation marks omitted).        The “Tender

Years” exception to the hearsay rule provides:

         § 5985.1. Admissibility of certain statements

         (a)    General rule.—

            (1) An out-of-court statement made by a child victim or
                witness, who at the time the statement was made
                was 12 years of age or younger, describing any of
                the offenses enumerated in paragraph (2), not
                otherwise admissible by statute or rule of evidence,
                is admissible in evidence in any criminal or civil
                proceeding if:

                (i) the court finds, in an in camera hearing, that the
                    evidence is relevant and that the time, content
                    and circumstances of the statement provide
                    sufficient indicia of reliability; and

                (ii) the child either:

                    (A) testifies at the proceeding; or

                    (B) is unavailable as a witness.

            (2) The following offenses under 18 Pa.C.S. (relating to

                                     - 17 -
J-A04026-21


                crimes and offenses) shall apply to paragraph (1):

                                  *     *      *

                Chapter 31 (relating to sexual offenses)

                                  *     *      *

42 Pa.C.S.A. § 5985.1.

      “Any statement admitted under the [“Tender Years” hearsay exception]

must possess sufficient indicia of reliability, as determined from the time,

content, and circumstances of its making.” Commonwealth v. O'Drain, 829

A.2d 316, 320 (Pa.Super. 2003). “The main consideration for determining

when hearsay statements made by a child witness are sufficiently reliable is

whether the child declarant was particularly likely to be telling the truth when

the statement was made.” Commonwealth v. Lyons, 833 A.2d 245, 255

(Pa.Super. 2003), appeal denied, 583 Pa. 695, 879 A.2d 782 (2005). Factors

the court may consider when determining reliability include, but are not

limited to, “the spontaneity of the statements, consistency in repetition, the

mental state of the declarant, use of terms unexpected in children of that age

and the lack of a motive to fabricate.” Commonwealth v. Delbridge, 578

Pa. 641, 675, 855 A.2d 27, 47 (2003); Lyons, supra.

      Importantly, however, “[i]ssues not raised in the trial court are waived

and cannot be raised for the first time on appeal.” Pa.R.A.P. 302(a). “[I]ssues

are preserved when objections are made timely to the error or offense.”

Commonwealth v. Baumhammers, 599 Pa. 1, 23, 960 A.2d 59, 73 (2008),


                                      - 18 -
J-A04026-21


cert. denied, 558 U.S. 821, 130 S.Ct. 104, 175 L.Ed.2d 31 (2009).            “The

purpose of contemporaneous objection requirements respecting trial-related

issues is to allow the court to take corrective measures and, thereby, to

conserve limited judicial resources.” Commonwealth v. Sanchez, 614 Pa.

1, 32, 36 A.3d 24, 42 (2011), cert. denied, 568 U.S. 833, 133 S.Ct. 122, 184

L.Ed.2d 58 (2012). “[A] party may not remain silent and afterwards complain

of   matters   which,   if   erroneous,   the   court   would   have   corrected.”

Commonwealth v. Strunk, 953 A.2d 577, 579 (Pa.Super. 2008) (quoting

Commonwealth v. Clair, 458 Pa. 418, 423, 326 A.2d 272, 274 (1974)).

See, e.g., Commonwealth v. Adams, 39 A.3d 310, 319-20 (Pa.Super.

2012), affirmed, 628 Pa. 600, 104 A.3d 511 (2014) (reiterating: “[A]

defendant’s failure to object to allegedly improper testimony at the

appropriate stage…constitutes waiver” and “absence of a contemporaneous

objection below constituted a waiver of appellant’s claim respecting the

prosecutor’s closing argument”).

      Instantly, the record makes clear Appellant failed to object at trial to the

admission of M.C.’s and E.P.’s testimony. (See N.T. Trial, 9/11/19, at 49-80;

107-35). Thus, as it concerns M.C. and E.P., Appellant has waived this issue

for appellate review. See Pa.R.A.P. 302(a); Adams, supra.

      Further, the trial court analyzed this issue regarding Dr. Baptiste, Ms.

Cottman, and Ms. Whiting as follows:

         After a lengthy Tender Years Hearing, this [c]ourt issued an
         order that the statements made by…[V]ictim to Dr. Lorrain

                                      - 19 -
J-A04026-21


       Baptiste, Ms. Tammy Cox-Cottman, and Ms. Susanne
       Whiting were admissible as substantive evidence because
       they clearly established sufficient indicia of reliability to
       allow introduction of the occurrence at trial.

       The determination was not erroneous for the following
       reasons. First, …[V]ictim was eleven at the time of the
       assault, therefore satisfying the age element of the statute.
       Next, there is no argument that the statements were not
       relevant, as they were all directly relevant to the charges.
       Third, the statements provided a sufficient indicia of
       reliability.

       With regard to reliability, the [c]ourt examined the
       spontaneity of the statements, the consistency, …[V]ictim’s
       mental state, the use of terminology by a child of that age,
       and the lack of a motive to fabricate.

       As to motive, there exists no motive for…[V]ictim to lie. She
       testified herself that Appellant would come over to the
       house and that she didn’t have any particular relationship
       with him one way or the other. She didn’t hate him, there
       was no reason to get rid of him. To the contrary, he was
       her aunt’s boyfriend, she was living in her aunt’s house,
       there exists every reason for…[V]ictim to not want to uproot
       her living situation or risk upsetting her aunt for a fabricated
       story.

       As to…[V]ictim’s mental state, with each witness, it was
       clear that…[V]ictim had suffered a trauma. Her friend M.C.,
       whom she trusted, told the [c]ourt that…[V]ictim was
       different that morning, very quiet and hesitant. Dr. Baptiste
       testified that…[V]ictim appeared shameful, an entirely
       credible emotion for an eleven-year-old to feel while trying
       to process an adult touching her in that manner. Ms. Cox-
       Cottman testified that…[V]ictim was calm up until the time
       she saw her aunt, the person she feared telling the most,
       where she broke down crying. …[V]ictim’s mental state at
       the time of the disclosures was always consistent with
       experiencing that kind of trauma as a child.

       With regard to consistency and also age-appropriate
       language, Appellant argued that the discrepancies
       in…[V]ictim’s recollections to different authority figures

                                   - 20 -
J-A04026-21


         showed that the statements were not reliable. For instance,
         the use of the word “rape” or “sex.” As Dr. Baptiste stated,
         the use of the word by an eleven-year-old girl may not mean
         the legal definition of the word rape. …[V]ictim knew that
         the inappropriate touching by Appellant was wrong, that it
         wasn’t supposed to happen, that it made her feel bad and
         that it hurt. The argument that…[V]ictim did not use a more
         “appropriate” term for the assault is erroneous. Rather, this
         [c]ourt found the statements made by…[V]ictim to be even
         more reliable because she was not using legal terminology.
         Appellant also took issue with the inconsistency that the
         assault happened “on the couch” as Ms. Cox-Cottman
         reported or in the bedroom. Ms. Cox-Cottman was clear
         that she wrote in her notes that she assumed it was a sofa
         because…[V]ictim told her they were watching tv, so she
         assumed a sofa in the living room. However, E.P. testified
         that its very normal in her home to have people watching tv
         in her bedroom. The minor inconsistencies were just that,
         minor. …[V]ictim’s account of what happened, that they
         were laying down together, that Appellant touched her
         genital area inappropriately, that she wanted him to stop so
         she asked to go to the bathroom, that Appellant followed
         her into the bathroom and told her to turn around and bend
         over while he rubbed his penis against her, never changed.

(Trial Court Opinion at 12-14). We agree with the trial court’s assessment.

      Here, the trial court considered each of the factors in determining the

reliability of Victim’s statements to Dr. Baptiste, Ms. Cottman, and Ms.

Whiting, specifically highlighting how the statements revealed Victim’s mental

state, use of terminology of a child of similar age, and lack of motive to lie.

See   Delbridge,    supra.     Appellant’s   attempts   to   point   out   minor

inconsistencies in the witnesses’ testimony regarding these statements were

not enough to undermine the statements’ overall reliability and consistency.

Thus, the trial court properly admitted testimony from Dr. Baptiste, Ms.

Cottman, and Ms. Whiting pursuant to the “Tender Years” hearsay exception.

                                    - 21 -
J-A04026-21


See 42 Pa.C.S.A. § 5985.1; Lyons, supra.

      In his third issue, Appellant argues the trial court erred in denying his

Rule 600 motion where more than 365 days elapsed between the filing of the

criminal complaint and his trial, and the Commonwealth did not exercise due

diligence in ensuring that the trial began during the required period. Appellant

contends that the Commonwealth’s lack of due diligence led to it not being

“trial ready” even up to the day of trial, as that was the first time the

Commonwealth revealed that Dr. Baptiste was unavailable to testify due to

having moved to Dubai.

      While counsel for Appellant conceded at the Rule 600 hearing that part

of the delay could be attributed to his filing of a motion in limine, Appellant

avers that the delay caused by defense counsel’s motion was inconsequential

in comparison to the delay caused by the Commonwealth.             Specifically,

Appellant points to the Commonwealth’s failure to call Ms. Cottman to testify

as a “Tender Years” witness until the other “Tender Years” witnesses

mentioned her name during the first hearing.            Appellant asserts the

Commonwealth should have been aware of the importance of Ms. Cottman’s

testimony as it relates to the sequence of events and should have anticipated

calling her as a witness.    Appellant avers the Commonwealth’s failure to

investigate and include Ms. Cottman as a witness earlier in the proceedings,

and its filing of an amended petition to include her testimony as well as that

of another witness, represents a lack of due diligence on the Commonwealth’s


                                     - 22 -
J-A04026-21


part. Appellant concludes the court should have granted his Rule 600 motion,

and this Court should vacate the judgment of sentence. We disagree.

      In evaluating Rule 600 issues, our Supreme Court has stated:

         By the terms of Rule 600, the Commonwealth must bring a
         defendant to trial within 365 days from the date upon which
         a written criminal complaint is filed.           Pa.R.Crim.P.
         600(A)(2)(a). However, the Rule 600 run date may be
         adjusted pursuant to the computational directives set forth
         in Subsection (C) of the Rule. For purposes of the Rule 600
         computation, “periods of delay at any stage of the
         proceedings caused by the Commonwealth when the
         Commonwealth has failed to exercise due diligence shall be
         included in the computation of the time within which trial
         must commence.” Id. 600(C)(1). “Any other periods of
         delay,” including those caused by the defendant, “shall be
         excluded from the computation.” Id. When considering a
         Rule 600 motion, the court must identify each period of
         delay and attribute it to the responsible party, then adjust
         the 365-day tally to arrive at the latest date upon which the
         Commonwealth may try the defendant.                Absent a
         demonstration of due diligence, establishing that the
         Commonwealth has done “everything reasonable within its
         power to guarantee that [the] trial begins on time,”
         Commonwealth v. Matis, 551 Pa. 220, 710 A.2d 12, 17
         (1998), the Commonwealth’s failure to bring the defendant
         to trial before the expiration of the Rule 600 time period
         constitutes grounds for dismissal of the charges with
         prejudice. See Pa.R.Crim.P. 600(D)(1).

Commonwealth v. Barbour, 647 Pa. 394, 399, 189 A.3d 944, 947 (2018).

See also Commonwealth v. Burno, 638 Pa. 264, 313-14, 154 A.3d 764,

793-94 (2017) (explaining excusable delay is not calculated against

Commonwealth in Rule 600 analysis, as long as Commonwealth acted with

due diligence at all relevant times).

      Further, we observe that appellate briefs must conform in all material


                                        - 23 -
J-A04026-21


respects to the briefing requirements set forth in the Pennsylvania Rules of

Appellate Procedure.     Pa.R.A.P. 2101.      See also Pa.R.A.P. 2114-2119

(addressing specific requirements of each subsection of brief on appeal).

Regarding the argument section of an appellate brief, Rule 2119(a) provides:

         Rule 2119. Argument

             (a) General rule.—The argument shall be divided into
         as many parts as there are questions to be argued; and shall
         have at the head of each part—in distinctive type or in type
         distinctively displayed—the particular point treated therein,
         followed by such discussion and citation of authorities as are
         deemed pertinent.

Pa.R.A.P. 2119(a). “[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

authorities.”   Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.Super.

2007), appeal denied, 596 Pa. 703, 940 A.2d 362 (2008) (internal citations

omitted). “This Court will not act as counsel and will not develop arguments

on behalf of an appellant.” Id. If a deficient brief hinders this Court’s ability

to address any issue on review, we shall consider the issue waived.

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.Super. 2006). See also

In re R.D., 44 A.3d 657 (Pa.Super. 2012), appeal denied, 618 Pa. 677, 56

A.3d 398 (2012) (holding appellant waived issue, where argument portion of

appellant’s brief lacked meaningful discussion of, or citation to, relevant legal

authority regarding issue generally or specifically; appellant’s lack of analysis

precluded meaningful appellate review).

                                     - 24 -
J-A04026-21


       Instantly, in his brief on appeal, Appellant baldly asserts that the

Commonwealth failed to exercise due diligence in ensuring that his trial began

within 365 days of the filing of the criminal complaint. In support of this claim,

Appellant points only to the Commonwealth’s failure to investigate and call

Ms. Cottman as a witness at the first “Tender Years” hearing.5 Significantly,

however, Appellant fails to provide an accounting of any continuances or time

delays taken by defense counsel or requested by the trial court. As Appellant

has failed to sufficiently develop his Rule 600 claim on appeal, it is waived.

See Gould, supra. See also Commonwealth v. Martz, 232 A.3d 801, 811

(Pa.Super. 2020) (concluding appellant’s Rule 600 issue was waived where

his argument “provides neither an accounting of the time delays at issue nor

any developed argument or citation to authority to support his bare assertion

that the court erroneously calculated” Rule 600 analysis). Accordingly, we

affirm.

       Judgment of sentence affirmed.




____________________________________________


5
 Although Appellant argues the Commonwealth caused further delay by failing
to alert defense counsel until the day of trial that Dr. Baptiste had moved to
Dubai, these events occurred after Appellant filed his Rule 600 motion, so they
are not included in the Rule 600 calculation. See Commonwealth v. Hunt,
858 A.2d 1234, 1238 (Pa.Super. 2004) (en banc), appeal denied, 583 Pa. 659,
875 A.2d 1073 (2005) (stating that to obtain relief, defendant must have valid
Rule 600 claim at time he files his motion).

                                          - 25 -
J-A04026-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/21




                          - 26 -